DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 8, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al US 2020/0126924.

Pertaining to claim 1, Lee teaches a semiconductor package, comprising: 
a semiconductor die 122; 
an encapsulant 150 laterally encapsulating the semiconductor die; and 
a redistribution structure 140/110 disposed on the encapsulant along 150 a stacking direction and electrically connected 125/122P with the semiconductor die 122, wherein the redistribution structure comprises a first conductive via 143, a first conductive wire 112A and a second conductive via 113A arranged along the stacking direction, the first conductive via has a first via surface contacting the first conductive wire, the second conductive via has a second via surface contacting the first conductive wire, an area of a first cross section of the first conductive via is greater than an area of the first via surface of the first conductive via, and an area of a second cross section of the second conductive via is greater than an area of the second via surface of the second conductive via (ie the parts of each via in contact with the wire is the smallest cross section, see Figure 11.)

Pertaining to claim 2, Lee teaches the semiconductor package according to claim 1, wherein the redistribution structure further comprises a first dielectric layer 141, a second dielectric layer 111A, a second conductive wire 112B and a third conductive wire 112C, the first dielectric layer wraps around the first conductive via and the first conductive wire, the second dielectric layer wraps around the second conductive via, the second conductive wire is disposed on a first surface of the first dielectric layer, and the third conductive wire is disposed on a second surface of the second dielectric layer See Figure 11.

Pertaining to claim 3, Lee teaches the semiconductor package according to claim 2, wherein the first cross section of the first conductive via is coplanar with the first surface of the first dielectric layer, and the second cross section of the second conductive via is coplanar with the second surface of the second dielectric layer See Figure 11.

Pertaining to claim 4, Lee teaches the semiconductor package according to claim 1, wherein the redistribution structure comprises a first portion and a second portion stacked on the first portion, the first portion of the redistribution structure comprises the first conductive via, and the second portion of the redistribution structure comprises the second conductive via See Figure 11 (140 is the first portion and 110 is the second portion).

Pertaining to claim 7, Lee teaches a semiconductor package, comprising: 
a semiconductor die 122; 
an encapsulant 150 laterally encapsulating the semiconductor die; and 
a first redistribution structure 140/110 stacked on the encapsulant along a stacking direction and electrically connected with the semiconductor die, wherein the first redistribution structure comprises a first conductive via 143 and a second conductive via 113B disposed over (invert Figure 11) the first conductive via along the stacking direction, a lateral dimension of the first conductive via decreases along a first direction, a lateral dimensions of the second conductive via decreases along a second direction, the first direction is opposite to the second direction See Figure 11, and the first direction and the second direction are parallel to the stacking direction, and wherein the encapsulant is not on sidewalls of the first redistribution structure See Figure 11 and note that encapsulant 150 is not on the sidewalls of the redistribution structure.

Pertaining to claim 8, Lee teaches the semiconductor package according to claim 7, wherein the first redistribution structure further comprises a first conductive wire 142, a second conductive wires 112A, a third conductive wires 112B and a fourth conductive wires 112C, the first conductive via 143 is located between and in direct contact with the first conductive wires 142 and the second conductive wires 112A, the second conductive via 113B is located between and in direct contact with the third conductive wires 112B and the fourth conductive wires 112C, and the first conductive wires, the first conductive via, the second conductive wires, the third conductive wires, the second conductive via and the fourth conductive wires are sequentially disposed along the stacking direction see Figure 11 (inverted).


Pertaining to claim 12, Lee teaches the semiconductor package according to claim 7, wherein the first redistribution structure comprises a first portion 140 and a second portion 110 in direct contact with the first portion, the first portion of the first redistribution structure comprises the first conductive via, and the second portion of the first redistribution structure comprises the second conductive via See Figure 11.

Pertaining to claim 13, Lee teaches the semiconductor package according to claim 7, further comprising conductive connectors 125 laterally encapsulated by the encapsulant 150 and in contact with the first redistribution structure 140 see Figure 11.

Pertaining to claim 14, Lee teaches the semiconductor package according to claim 13, further comprising conductive terminals 122P electrically connected with the conductive connectors, wherein the conductive terminals and the first redistribution structure 140 are located at opposite sides of each of the conductive connectors 125 See Figure 11.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Pu et al US 2008/0138935.

Pertaining to claim 5, Lee teaches the semiconductor package according to claim 1, further comprising conductive connectors 125 laterally encapsulated by the encapsulant 150 and electrically connected with the redistribution structure 140/110 and the semiconductor die is surrounded by the conductive connectors See Figure 11, but does not teach wherein the semiconductor die is electrically connected with the redistribution structure through bump joints.  However, bump joints (or bump connections) were commonly known in the art by one of ordinary skill at the time the invention was filed.  Pu, for example, teaches connecting a die 40 to a RDL 42/422 using bump joints see Figure 7, the die and the bump joints being surrounded by an encapsulant 45.It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of Lee and Pu to enable the die connection step of Lee to be performed according to the teachings of Pu because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of performing the disclosed die connection step of Lee and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.

Pertaining to claim 6, Lee in view of Pu teaches the semiconductor package according to claim 5, further comprising conductive terminals electrically connected with the conductive connectors, wherein the conductive connectors are disposed between the redistribution structure and the conductive terminals See Pu Figure 7.

Allowable Subject Matter
Claims 9-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        9/7/22